Case 1:16-Cr-10280-I\/|LW Document 153 Filed 04/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

V' cr. No. 16-10280-MLW

DAVID MAGLIO,
Defendant.

VVVVVV

ORDER

 

WOLF, D.J. April 24, 2019

On April 4, 2019, Carmine Lepore, Esq., counsel for defendant
David Maglio, moved to withdraw as counsel because, among other
things, defendant wished to proceed to trial pro §§. §§§ Docket
No. 140. During the April 24, 2019 hearing, the court informed
defendant about the risks of representing himself at trial. In
response, defendant stated that he no longer wishes to proceed pro
§§. For this and other reasons stated in court on April 24, 2019,
it is hereby ORDERED that:

1. Defendant's Motion to Withdraw as Counsel (Dkt. No. 140)
is WITHDRAWN.

2. Defendant shall, by April 29, 2019, at 12:00 noon: (a)
report whether he wants Mr. Lepore to continue to represent him;
and (b) submit a Criminal Justice Act financial affidavit.

3. As agreed by the parties, the time from April 24, 2019

until the date of the pretrial conference is EXCLUDED for the

purpose of the Speedy Trial. Act because the ends of justice,

Case 1:16-Cr-10280-I\/|LW Document 153 Filed 04/24/19 Page 2 of 2

including the defendant's interests in determining whether he
wants Mr. Lepore to continue to represent him, and the possible
need for a transition to new counsel, outweigh the interest of the
public and the defendant in a speedy trial. §§§ 18 U.S.C.

§3161(h) (7) (A) .

CMO`,<_,Q~~€G\/a~,/E

UNITED STATES DISTRICT JU§GE

